Case 8:19-cv-00886-VMC-SPF Document 342 Filed 12/22/20 Page 1 of 3 PageID 5366




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

    COMMODITY FUTURES TRADING
    COMMISSION,                                         Case No. 8:19-cv-886-T-33SPF

           Plaintiff,

           v.

    RAYMOND P. MONTIE, III; et. al,

           Defendants,

    and

    MAINSTREAM FUND SERVICES, INC.
    et. al,

          Relief Defendants.
    _____________________________________/

     ORDER MODIFYING CONSENT ORDER OF PRELIMINARY INJUNCTION
                   AND OTHER EQUITABLE RELIEF
             AGAINST DEFENDANT RAYMOND P. MONTIE, III

           Before the Court is Defendant Raymond P. Montie, III’s (“Mr. Montie”)

    Unopposed Motion for an order that modifies this Court’s Consent Order of Preliminary

    Injunction and Other Equitable Relief Against Defendant Raymond P. Montie, III entered

    on July 11, 2019 (Doc. # 176) (“Consent Order”), to permit Mr. Montie to sell 349 Mac

    Arthur Boulevard, Hauppauge, New York 11788 (“Hauppauge Residence”). Specifically,

    this requested modification applies to an asset of Mr. Montie’s as referenced by Paragraph

    6 of the Consent Order. (Doc. # 176 at 8). Mr. Montie has entered into a contract of sale

    for the Hauppauge Residence. Mr. Montie moreover has entered into an escrow agreement
Case 8:19-cv-00886-VMC-SPF Document 342 Filed 12/22/20 Page 2 of 3 PageID 5367




    with Burton W. Wiand, the Receiver appointed by the Court in this action (Doc. # 177)

    (the “Receiver”), to hold the proceeds of the sale of the Hauppauge Residence until either

    the Receiver and Mr. Montie jointly agree to the disbursement of the funds, or the Court

    orders the disposition of the funds. The sales contract and escrow agreement that Mr.

    Montie attached to his motion are incorporated herein by reference. The CFTC does not

    oppose Mr. Montie’s motion.

           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:

     (1)   Defendant Raymond P. Montie III’s motion to modify consent order (Doc. # 338)

           is GRANTED.

     (2)   The Consent Order (Doc. # 176) is modified as follows:

               a. Except as provided in paragraph 2 below, all other terms of the Consent

                   Order shall remain in full force and effect until further order of this Court.

               b. Nothing in Paragraph 6 of the Consent Order (Doc. # 176 at 8) shall be

                   construed or interpreted to apply to 349 Mac Arthur Boulevard,

                   Hauppauge, New York 11788 (“Hauppauge Residence”).

               c. Mr. Montie is directed to sell the Hauppauge Residence on the terms

                   dictated by the sales contract, and to deposit all proceeds from the sale, as

                   defined by the escrow agreement, into the escrow account that Mr. Montie

                   jointly controls with the Receiver to receive the proceeds of the sale.




                                                 2
Case 8:19-cv-00886-VMC-SPF Document 342 Filed 12/22/20 Page 3 of 3 PageID 5368




             d. The CFTC does not waive any rights to the proceeds of the sale of the

                 Hauppauge Residence.

             e. The Receiver does not waive any rights to the proceeds of the sale of the

                 Hauppauge Residence.

             f. All other terms of the Consent Order shall remain in full force and effect

                 until further order of this Court.

          DONE and ORDERED in Chambers in Tampa, Florida, this 22nd day of

    December, 2020.




                                                3
